     Case 3:20-cv-00760-JLS-WVG Document 9 Filed 08/18/20 PageID.52 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON ELLIOTT ROMAN, III,                            Case No.: 20-CV-00760 JLS (WVG)
12                                       Plaintiff,
                                                          ORDER DISMISSING FIRST
13   v.                                                   AMENDED COMPLAINT
14   U.S. DISTRICT COURT SOUTHERN
     DISTRICT OF CALIFORNIA, et. al.,
15
                                      Defendants.
16
17         Presently before the Court is Plaintiff Jason Elliott Roman III’s First Amended
18   Complaint (“FAC,” ECF No. 7). The Court previously granted Plaintiff In Forma Pauperis
19   (“IFP”) status and, after conducting the required screening under 28 U.S.C. § 1915(a),
20   dismissed his original complaint. (ECF No. 5.) On July 8, 2020, Plaintiff, filed his FAC
21   and a Motion to Produce Documents (ECF No. 8). For the reasons set forth below, the
22   Court DISMISSES Plaintiff’s FAC.
23         The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
24   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
25   may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
26   28 U.S.C. § 1915(e)(2)(B); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
27   (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoner.”); Lopez v.
28   Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e)

                                                      1
                                                                                20-cv-00760-JLS (WVG)
     Case 3:20-cv-00760-JLS-WVG Document 9 Filed 08/18/20 PageID.53 Page 2 of 3



 1   “not only permits but requires a district court to dismiss an in forma pauperis complaint
 2   that fails to state a claim”).
 3          Plaintiff’s FAC is nearly identical to his original complaint, which the Court found
 4   to be frivolous and failed to state a claim. See ECF No. 5. In his FAC, Plaintiff contends
 5   that in 1974 he was illegally brought to California from Georgia and wrongfully convicted
 6   of Murder. See generally FAC. Plaintiff brings claims against the United States District
 7   Court for the Southern District of California Clerk’s Office under 42 U.S.C. §§ 1981, 1985,
 8   and 1986. Id. ¶ 1. Plaintiff requests the Court provide him transcripts from a 1974 hearing
 9   that Plaintiff contends will establish he was “unlawfully abducted and taken from the State
10   of Georgia,” and also show he was wrongfully convicted. Id. ¶¶ 2, 8–9, 17.
11          When it dismissed Plaintiff’s original complaint, the Court noted Plaintiff failed “to
12   connect [his] alleged wrongful conviction with any action of the Defendants,” and focused
13   instead on “discussing his grievances with other parties.” ECF No. 5 at 3. Plaintiff once
14   again fails to connect his grievances to what, if any, role the Clerk’s office had in his
15   alleged abduction and wrongful conviction, or that the Clerk’s office is able to, yet refused
16   to give Plaintiff the requested transcript. Plaintiff therefore “lacks an arguable basis” for
17   bringing his claims. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint .
18   . . is frivolous where it lacks an arguable basis either in law or in fact.”). And, further,
19   Plaintiff’s FAC does not provide sufficient factual allegations to “allow[] the court to draw
20   the reasonable inference that the defendant is liable for the misconduct alleged.” See
21   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.
22   544, 555 (2007)). For these reasons, the Court finds Plaintiff’s FAC is frivolous and fails
23   to state a plausible claim.
24          Based on the foregoing, the Court DISMISSES Plaintiff’s FAC pursuant to 28
25   U.S.C. § 1915(e)(2) for filing a frivolous complaint and for failing to state a claim upon
26   which relief can be granted. Because the Court finds Plaintiff’s FAC is frivolous, and
27   because the Court previously gave Plaintiff an opportunity to correct the noted deficiencies,
28   the Court declines to grant leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1127 n.8

                                                   2
                                                                               20-cv-00760-JLS (WVG)
     Case 3:20-cv-00760-JLS-WVG Document 9 Filed 08/18/20 PageID.54 Page 3 of 3



 1   (9th Cir. 2000) (en banc) (noting that if a claim is classified as frivolous, “there is by
 2   definition no merit to the underlying action and so no reason to grant leave to amend.”).
 3   The Court CERTIFIES that an IFP appeal from this Order would be frivolous and,
 4   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See
 5   Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (appellant is permitted to proceed
 6   IFP on appeal only if appeal would not be frivolous). The Clerk of Court SHALL CLOSE
 7   the file.
 8          IT IS SO ORDERED.
 9   Dated: August 18, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            20-cv-00760-JLS (WVG)
